Filed Pursuant to Rule 424(b)(5) Registration Statement No. 333-171806 Product Prospectus Supplement ERN-FX-1 to the Prospectus dated January 28, 2011 and the Prospectus Supplement dated January 28, 2011 Royal Bank of Canada Senior Global Medium-Term Notes, Series E Enhanced Return Notes Linked to One or More Currencies GENERAL TERMS Royal Bank of Canada may offer and sell enhanced return notes (the “notes”) from time to time of any maturity.The prospectus dated January 28, 2011, the prospectus supplement dated January 28, 2011 and this product prospectus supplement describe terms that will apply generally to the notes, including any notes you purchase.A separate pricing supplement will describe the terms that apply specifically to your notes, including any changes to the terms specified below.If the terms described in the relevant pricing supplement are inconsistent with those described in this document or in the accompanying prospectus supplement or prospectus, the terms described in the relevant pricing supplement will control. The notes are linked to the performance of one or more currency exchange rates (each, a “Reference Asset”) specified in the relevant pricing supplement.If the Reference Asset of your notes consists of more than one currency exchange rate, we may refer to the Reference Asset as a “Basket” and each applicable component of the Reference Asset as a “Basket Currency.”The payment at maturity on your notes will be based on the performance of the Reference Asset during the term of your notes.The notes are designed for investors who are seeking exposure to the Reference Asset and who anticipate that the level of the Reference Asset will increase from its Initial Level to the Final Level on the applicable valuation date or dates.Investors must be willing to forego interest payments on the notes and be willing to accept a return that may be negative, in which case you will receive at maturity less, and possibly significantly less, than your principal. THE NOTES DO NOT GUARANTEE ANY RETURN OF PRINCIPAL AT MATURITY.YOU ARE SUBJECT TO A RISK TO ALL OR A PORTION OF YOUR INVESTMENT IN THE NOTES, AS DESCRIBED IN MORE DETAIL BELOW. The notes will not be listed on any securities exchange. Your investment in the notes involves certain risks.See “Additional Risk Factors Specific to the Notes” beginning on page PS-4 to read about investment risks relating to the notes. The price at which you purchase the notes includes hedging costs and profits that Royal Bank of Canada or its affiliates expect to incur or realize.These costs and profits will reduce the secondary market price, if any secondary market develops, for the notes.As a result, you will experience an immediate and substantial decline in the value of your notes on the issue date. None of the Securities and Exchange Commission (the “SEC”), any state securities commission or any other regulatory body has approved or disapproved of the notes or passed upon the accuracy of this product prospectus supplement or the accompanying prospectus and prospectus supplement.Any representation to the contrary is a criminal offense. We may use this product prospectus supplement in the initial sale of a note.In addition, RBC Capital Markets, LLC or one of our other affiliates may use this product prospectus supplement in a market-making transaction in a note after its initial sale.Unless we or our agent informs the purchaser otherwise in the confirmation of sale, this product prospectus supplement is being used in a market-making transaction. The notes will not constitute deposits insured by the Canada Deposit Insurance Corporation, the U.S. Federal Deposit Insurance Corporation or any other Canadian or U.S. governmental agency or instrumentality. RBC Capital Markets, LLC Product Prospectus Supplement dated February 7, 2011 TABLE OF CONTENTS Product Prospectus Supplement Summary PS-1 Additional Risk Factors Specific to the Notes PS-4 General Terms of the Notes PS-12 Hypothetical Returns on Your Notes PS-20 Use of Proceeds and Hedging PS-21 Historical Reference Asset Information PS-22 Supplemental Discussion of Canadian Tax Consequences PS-23 Supplemental Discussion of U.S. Federal Income Tax Consequences PS-24 Employee Retirement Income Security Act PS-28 Supplemental Plan of Distribution PS-29 Prospectus Supplement dated January 28, 2011 About This Prospectus Supplement i Risk Factors 1 Use of Proceeds 5 Description of the Notes We May Offer 5 Certain Income Tax Consequences 26 Supplemental Plan of Distribution 27 Documents Filed as Part of the Registration Statement 29 Prospectus dated January 28, 2011 Documents Incorporated by Reference i Where You Can Find More Information ii Further Information ii About This Prospectus iii Risk Factors 1 Royal Bank of Canada 1 Presentation of Financial Information 1 Caution Regarding Forward-Looking Statements 2 Use of Proceeds 2 Consolidated Ratios of Earnings to Fixed Charges 3 Consolidated Capitalization and Indebtedness 4 Description of Debt Securities 5 Tax Consequences 22 Plan of Distribution 34 Conflicts of Interest 36 Benefit Plan Investor Considerations 38 Limitations on Enforcement of U.S. Laws Against the Bank, Our Management and Others 39 Validity of Securities 39 Experts 39 Other Expenses of Issuance and Distribution 40 In this product prospectus supplement, references to the “accompanying prospectus” mean the accompanying prospectus, dated January 28, 2011, as supplemented by the accompanying prospectus supplement, dated January 28, 2011, of Royal Bank of Canada.References to the “relevant pricing supplement” mean the pricing supplement that describes the specific terms of your notes. i Table of Contents SUMMARY The information in this “Summary” section is qualified by the more detailed information set forth in this product prospectus supplement, the prospectus supplement and the prospectus, as well as the relevant pricing supplement. Issuer: Royal Bank of Canada (“Royal Bank”). Underwriter: RBC Capital Markets, LLC. Issue: Senior Global Medium-Term Notes, Series E. Reference Asset: As specified in the relevant pricing supplement.The relevant pricing supplement for notes linked to a Basket will specify the component weights of each Basket Currency. Minimum Investment: As specified in the relevant pricing supplement. Denominations: Unless otherwise specified in the relevant pricing supplement, the notes will be issued in denominations of $1,000 and integral multiples in excess of $1,000. Interest Payable: None. Payment at Maturity: Unless otherwise set forth in the relevant pricing supplement, the payment at maturity will be based on the performance of the Reference Asset, and will be calculated as follows: Payment at Maturity in Excess of Principal If the Final Level is greater than or equal to the Initial Level, then, at maturity, you will receive an amount equal to: Principal Amount + (Principal Amount × Percentage Change) (a)If the relevant pricing supplement specifies that a “Leverage Factor” is applicable to your notes, then the payment at maturity will be calculated as follows: Principal Amount + (Principal Amount × Percentage Change × Leverage Factor) (b)If the relevant pricing supplement specifies that a “Booster Coupon” is applicable to your notes: 1.If the Percentage Change is greater than the Booster Percentage, then the payment at maturity will equal: Principal Amount + (Principal Amount × Percentage Change) 2.If the Percentage Change is greater than or equal to 0% but less than or equal to the Booster Percentage, then the payment at maturity will equal: Principal Amount + (Principal Amount × Booster Percentage) (c)If the relevant pricing supplement specifies that a cap is applicable to your notes, then the payment at maturity will not exceed the Maximum Redemption Amount set forth in the relevant pricing supplement. (d)If the relevant pricing supplement specifies that a “Digital Coupon” is applicable to your notes, then the payment at maturity will equal: Principal Amount + (Principal Amount x Digital Coupon) PS-1 Table of Contents Payment at Maturity Less Than or Equal to Principal Unless otherwise set forth in the relevant pricing supplement, if the Final Level is less than the Initial Level, then you will receive at maturity less than the principal amount of your notes.In such a case, the payment at maturity will equal: Principal Amount + (Principal Amount × Percentage Change) (a)If the relevant pricing supplement specifies that a “Downside Multiplier” is applicable to your notes, then the payment at maturity will be calculated as follows: Principal Amount + (Principal Amount × Percentage Change × Downside Multiplier) (b)If the relevant pricing supplement specifies that a “Buffer” is applicable to your notes: 1.If the Final Level is greater than or equal to the Buffer Level, then the payment at maturity will equal the principal amount of your notes. 2.If the Final Level is less than the Buffer Level, then the payment at maturity will equal: Principal Amount + [Principal Amount × (Percentage Change + Buffer Percentage)] (c)If the relevant pricing supplement specifies that a “Barrier” is applicable to your notes: 1.If no Barrier Event has occurred, then the payment at maturity will equal the principal amount of your notes. 2.If a Barrier Event has occurred, then the payment at maturity will equal: Principal Amount + (Principal Amount × Percentage Change) Percentage Change: The Percentage Change will be calculated as set forth in the relevant pricing supplement.The Percentage Change may be positive or negative, depending upon the performance of the Reference Asset and whether an investment in your notes represents a “bullish” or “bearish” view as to the applicable currencies.If your notes are linked to a Basket, we may refer to the Percentage Change as the “Basket Performance.” Maximum Redemption Amount: As specified in the relevant pricing supplement, if applicable. Leverage Factor: As specified in the relevant pricing supplement, if applicable. Downside Multiplier: As specified in the relevant pricing supplement, if applicable. Booster Percentage: A specified percentage increase in the level of the Reference Asset.The Booster Percentage will be set forth in the relevant pricing supplement, if applicable. Digital Coupon: A percentage that will be specified in the applicable pricing supplement. Buffer Level: A specified level of the Reference Asset that is less than the Initial Level.The Buffer Level will be a percentage of the Initial Level and set forth in the relevant pricing supplement, if applicable. Buffer Percentage: A specified percentage that will be set forth in the relevant pricing supplement, if applicable.For example, if the Buffer Level is 90% of the Initial Level, the Buffer Percentage will be 10%. PS-2 Table of Contents Barrier Level: A specified level of the Reference Asset that is less than the Initial Level.The Barrier Level will be a percentage of the Initial Level and set forth in the relevant pricing supplement, if applicable. Barrier Event: Depending upon the terms set forth in the relevant pricing supplement, a Barrier Event will occur if: (i) the Final Level is less than the Initial Level; and (ii) (a) for notes subject to Intra-Day Monitoring, at any time during the Monitoring Period, the level of the Reference Asset is less than the Barrier Level; or (b) for notes subject to Final Valuation Date Monitoring, the Final Level is less than the Barrier Level. Monitoring Period: As specified in the relevant pricing supplement, if applicable. Initial Level: As specified in the relevant pricing supplement. Final Level: The level of the Reference Asset on the valuation date (if there is one valuation date applicable to the notes) or the arithmetic average of the levels of the Reference Asset on each of the valuation dates (if there is more than one valuation date applicable to the notes), or any other dates specified in the relevant pricing supplement.The relevant pricing supplement will set forth in more detail how the Final Level will be calculated. Issue Date: As specified in the relevant pricing supplement. Valuation Date(s): Unless otherwise specified in the relevant pricing supplement, the valuation date, or if there is more than one valuation date, the final valuation date, will be the third trading day prior to the maturity date, subject to extension for up to ten trading days for market disruption events. Maturity Date: As specified in the relevant pricing supplement. CUSIP: As specified in the relevant pricing supplement. Clearance and Settlement: DTC global (including through its indirect participants Euroclear and Clearstream, Luxembourg, as described under “Description of Debt Securities—Ownership and Book-Entry Issuance” in the accompanying prospectus). Listing: The notes will not be listed on any securities exchange. Calculation Agent: RBC Capital Markets, LLC. PS-3 Table of Contents ADDITIONAL RISK FACTORS SPECIFIC TO THE NOTES An investment in your notes is subject to the risks described below, as well as the risks described under “Risk Factors” in the prospectus and the prospectus supplement.Your notes are not secured debt and are riskier than ordinary unsecured debt securities.Also, investing in your notes is not equivalent to investing directly in the applicable Reference Asset.You should carefully consider whether the notes are suited to your particular circumstances.This product prospectus supplement should be read together with the prospectus, the prospectus supplement and the relevant pricing supplement.The information in the prospectus and prospectus supplement is supplemented by, and to the extent inconsistent therewith replaced and superseded by, the information in this product prospectus supplement and the relevant pricing supplement.This section describes the most significant risks relating to the terms of the notes.We urge you to read the following information about these risks, together with the other information in this product prospectus supplement and the prospectus, the prospectus supplement and the relevant pricing supplement, before investing in the notes. General Risks Relating to the Notes Your Investment in the Notes May Result in a Loss. The notes do not guarantee any return of principal unless otherwise specified in the relevant pricing supplement.We will not repay you a fixed amount of principal on the maturity date.The amount payable on the notes at maturity will depend primarily on the Percentage Change in the level of the Reference Asset from the Initial Level to the Final Level.Because the level of the Reference Asset will be subject to market fluctuations, the return on your notes at maturity may be less, and possibly significantly less, than the principal amount.If the Final Level is less than the Initial Level (and, in the case of notes with a buffer, less than the Buffer Level) or a Barrier Event has occurred (as applicable), the return on your notes will be less than the principal amount.This will be the case even if the level of the Reference Asset is greater than the Initial Level at certain periods during the term of the notes.In the case of notes with a Downside Multiplier greater than 100%, your notes will participate in the downside performance of the Reference Asset on a leveraged basis.Depending on the Downside Multiplier, you may lose all or a substantial portion of the amount that you invested to purchase the notes. The Buffer Level and Barrier Level Provide Only Limited Principal Protection. You will receive the principal amount of your notes at maturity only if (i) in the case of notes with a buffer, the Final Level is greater than or equal to the Buffer Level and (ii) in the case of notes with a barrier, a Barrier Event has not occurred.If the Final Level is less than the Buffer Level or a Barrier Event has occurred, as applicable, you will lose some or all of your principal amount. The Notes Do Not Pay Interest and Your Return May Be Lower than the Return on a Conventional Debt Security of Comparable Maturity. There will be no periodic interest payments on the notes as there would be on a conventional fixed-rate or floating-rate debt security having the same maturity.The return that you will receive on your notes, which could be negative, may be less than the return you could earn on other investments.Even if your return is positive, your return may be less than the return you would earn if you bought a conventional senior interest-bearing debt security of Royal Bank with the same maturity date or if you invested directly in the Reference Asset.Your investment may not reflect the full opportunity cost to you when you take into account factors that affect the time value of money. Your Potential Payment at Maturity May Be Limited. If your notes are subject to a cap or a Digital Coupon, they will provide less opportunity to participate in the appreciation of the Reference Asset than an investment in a security linked to the Reference Asset providing full participation in the appreciation, because the payment at maturity will not exceed the Maximum Redemption Amount or the Digital Coupon, as applicable.Accordingly, your return on the notes may be less than your return would be if you made an investment in a security directly linked to the positive performance of the Reference Asset. PS-4 Table of Contents Owning the Notes Is Not the Same as Owning the Reference Asset or its Components or a Security Directly Linked to the Performance of the Reference Asset or its Components. The return on your notes will not reflect the return you would realize if you actually owned the Reference Asset or its components or a security directly linked to the performance of the Reference Asset or its underlying components and held that investment for a similar period because, for example, your notes may be subject to a cap or Digital Coupon, in which case the payment at maturity will not exceed the maximum return set forth in the relevant pricing supplement. Your notes may trade quite differently from the Reference Asset.Changes in the level of the Reference Asset may not result in comparable changes in the market value of your notes.Even if the level of the Reference Asset increases from the Initial Level during the term of the notes, the market value of the notes prior to maturity may not increase to the same extent.It is also possible for the market value of the notes prior to maturity to decrease while the level of the Reference Asset increases. There May Not Be an Active Trading Market for the Notes—Sales in the Secondary Market May Result in Significant Losses. There may be little or no secondary market for the notes.The notes will not be listed on any securities exchange.RBC Capital Markets, LLC and other affiliates of Royal Bank may make a market for the notes; however, they are not required to do so.RBC Capital Markets, LLC or any other affiliate of Royal Bank may stop any market-making activities at any time.Even if a secondary market for the notes develops, it may not provide significant liquidity or trade at prices advantageous to you.We expect that transaction costs in any secondary market would be high.As a result, the difference between bid and asked prices for your notes in any secondary market could be substantial. If you sell your notes before maturity, you may have to do so at a substantial discount from the issue price, and as a result, you may suffer substantial losses. The Market Value of Your Notes May Be Influenced by Many Unpredictable Factors. The following factors, which are beyond our control, may influence the market value of your notes: · the level of the Reference Asset, including, in the case of notes that have a buffer, whether the level of the Reference Asset trades or closes at a level below the Buffer Level or, in the case of notes that have a Barrier, whether a Barrier Event has occurred; · if your notes are subject to a cap or a Digital Coupon, your potential return on the notes will be limited; · the volatility (i.e., the frequency and magnitude of changes) of the price or level of the Reference Asset; · economic, financial, political, military, regulatory, legal and other events that affect the applicable currency markets generally, and which may affect the level of the Reference Asset; · interest and yield rates in the market; and · the time remaining to maturity of the notes. These factors may influence the market value of your notes if you sell your notes before maturity.Our creditworthiness, as represented by our credit ratings or as otherwise perceived in the market will also affect the market value of your notes.If you sell your notes prior to maturity, you may receive less than the principal amount of your notes. PS-5 Table of Contents Payments on the Notes Are Subject to Our Credit Risk, and Changes in Our Credit Ratings Are Expected to Affect the Market Value of the Notes. The notes are Royal Bank’s senior unsecured debt securities.As a result, your receipt of the amount due on the maturity date is dependent upon Royal Bank’s ability to repay its obligations at that time.This will be the case even if the level of the Reference Asset increases after the pricing date.No assurance can be given as to what our financial condition will be on the maturity date of the notes. If Your Notes Are Linked to a Basket, Changes in the Exchange Rate of One or More Basket Currencies May Be Offset by Changes in the Exchange Rate of One or More Other Basket Currencies. Your notes may be linked to a Basket.In such a case, a change in the exchange rates of one or more Basket Currencies may not correlate with changes in the exchange rates of one or more other Basket Currencies.The exchange rate of one or more Basket Currencies may increase, while the exchange rate of one or more other Basket Currencies may not increase as much, or may even decrease.Therefore, in determining the exchange rate of the Basket as of any time, changes in the exchange rate of one Basket Currency may be moderated, or wholly offset, by lesser changes in the exchange rate of one or more other Basket Currencies.If the weightings of the applicable Basket Currencies are not equal, changes in the exchange rate of the Basket Currencies which are more heavily weighted could have a disproportionately adverse impact upon your notes. The Amount to Be Paid at Maturity Will Not Be Affected by All Developments Relating to the Reference Asset. Changes in the level of the Reference Asset during the term of the notes before the relevant valuation date or valuation dates will not be reflected in the calculation of the payment at maturity, unless the level of the Reference Asset is below the Barrier Level, as applicable.The calculation agent will calculate this amount by comparing only the Final Level to the Initial Level and, in the case of notes that have a barrier, by comparing the level of the Reference Asset during the Monitoring Period or on the valuation date(s), as applicable, to the Barrier Level.No other levels of the Reference Asset will be taken into account.As a result, you may receive less than the principal amount of your notes, even if the level of the Reference Asset has increased at certain times during the term of the notes before decreasing to a level below the Initial Level (or Buffer Level, as applicable) and, if applicable, below the Barrier Level, as of the relevant dates. We Will Not Hold Any Currency Comprising the Reference Asset for Your Benefit. The indenture and the terms governing your notes do not contain any restriction on our ability or the ability of any of our affiliates to sell, pledge or otherwise convey all or any portion of the currencies that may comprise the Reference Asset that we or they may acquire.Neither we nor our affiliates will pledge or otherwise hold any assets for your benefit, including any Reference Asset or its components.Consequently, in the event of our bankruptcy, insolvency or liquidation, any of those assets that we own will be subject to the claims of our creditors generally and will not be available for your benefit specifically. The Market Value of Your Notes Will Likely Decline at an Accelerated Rate as the Level of the Reference Asset Approaches and Drops Below the Barrier Level. If your notes have a barrier, when the level of the Reference Asset on any trading day declines from the Initial Level to a level near the Barrier Level for the first time, the market value of the notes will likely decline at a greater rate than the decrease in the level of the Reference Asset.If the level of the Reference Asset is near or below the Barrier Level, we expect the market value of the notes to decline to reflect the fact that investors may receive less than their principal amount at maturity. You Must Rely on Your Own Evaluation of the Merits of an Investment Linked to the Reference Asset. PS-6 Table of Contents In the ordinary course of their business, our affiliates may have expressed views on expected movements in any Reference Asset or its components, and may do so in the future.These views or reports may be communicated to our clients and clients of our affiliates.However, these views are subject to change from time to time.Moreover, other professionals who transact business in markets relating to any Reference Asset or its components may at any time have significantly different views from those of our affiliates.For these reasons, you are encouraged to derive information concerning the applicable Reference Asset or its components from multiple sources, and you should not rely solely on views expressed by our affiliates. Trading and Other Transactions by Royal Bank or its Affiliates in the Reference Asset or Its Components, Futures, Options, Exchange-Traded Funds or Other Derivative Products May Adversely Affect the Market Value of the Notes. As described below under “Use of Proceeds and Hedging,” we or one or more affiliates may hedge our obligations under the notes by purchasing or selling the Reference Asset or its components, futures or options on the Reference Asset or its components, or exchange-traded funds or other derivative instruments with returns linked or related to changes in the performance of the Reference Asset or its components.We or our affiliates may adjust these hedges by, among other things, purchasing or selling those assets at any time.Although they are not expected to, any of these hedging activities may adversely affect the level of the Reference Asset or its components, and, therefore, the market value of the notes.It is possible that we or one or more of our affiliates could receive substantial returns from these hedging activities while the market value of the notes decreases. We or one or more of our affiliates may also engage in trading in the Reference Asset or its components and other investments relating to those assets on a regular basis as part of our general broker-dealer and other businesses, for proprietary accounts, for other accounts under management or to facilitate transactions for customers.Any of these activities could adversely affect the level of the Reference Asset or its components and, therefore, the market value of the notes.We or one or more of our affiliates may also issue or underwrite other securities or financial or derivative instruments with returns linked or related to changes in the performance of the Reference Asset or its components.By introducing competing products into the marketplace in this manner, we or one or more of our affiliates could adversely affect the market value of the notes. The Inclusion in the Purchase Price of the Notes of a Selling Concession and of Our Cost of Hedging Our Market Risk under the Notes is Likely to Adversely Affect the Market Value of the Notes. The price at which you purchase the notes includes a selling concession (including a broker’s commission), as well as the costs that we (or one of our affiliates) expect to incur in the hedging of our market risk under the notes.The hedging costs include the expected cost of undertaking this hedge, as well as the profit that we (or our affiliates) expect to realize in consideration for assuming the risks inherent in providing the hedge.As a result, assuming no change in market conditions or any other relevant factors, the price, if any, at which you may be able to sell your notes prior to maturity will likely be less than your original purchase price.We expect that this effect will be greater if it occurs earlier in the term of the notes than if it occurs later in the term of the notes. The Business Activities of Royal Bank or its Affiliates May Create Conflicts of Interest. As noted above, we and our affiliates expect to engage in trading activities related to the Reference Asset or its components that are not for the account of holders of the notes or on their behalf.These trading activities may present a conflict between the holders’ interests in the notes and the interests we and our affiliates will have in their proprietary accounts, in facilitating transactions, including options and other derivatives transactions, for their customers and in accounts under their management.These trading activities, if they influence the level of the Reference Asset or its components, could be adverse to the interests of the holders of the notes.These activities may present a conflict between our or one or more of our affiliates’ obligations and your interests as a holder of the notes.Moreover, we and our affiliates may have published, and in the future expect to publish, research reports with respect to the Reference Asset or its components.This research is modified from time to time without notice and may express opinions or provide recommendations that are inconsistent with purchasing or holding the notes.Any of these activities by us or one or more of our affiliates may affect the level of the Reference Asset or its components and, therefore, the market value of the notes. PS-7 Table of Contents The Calculation Agent Can Postpone the Determination of the Final Level if a Market Disruption Event Occurs. The determination of the Final Level may be postponed if the calculation agent determines that a market disruption event has occurred or is continuing on any valuation date with respect to the Reference Asset.If such a postponement occurs, the calculation agent will use the level of the Reference Asset on the first subsequent business day on which no market disruption event occurs or is continuing.In no event, however, will any valuation date be postponed by more than ten trading days.As a result, if a market disruption event occurs or is continuing on a valuation date, the maturity date for the notes could also be postponed, although not by more than ten trading days. If the determination of the level of the Reference Asset for any valuation date is postponed to the last possible day, but a market disruption event occurs or is continuing on that day, that day will nevertheless be the date on which the level of the Reference Asset will be determined by the calculation agent.In such an event, the calculation agent will make a good faith estimate in its sole discretion of the level that would have prevailed in the absence of the market disruption event.See “General Terms of the Notes—Market Disruption Events.” There Are Potential Conflicts of Interest Between You and the Calculation Agent. The calculation agent will, among other things, determine the amount of your payment at maturity on the notes.Our wholly-owned subsidiary, RBC Capital Markets, LLC, will serve as the calculation agent. We may change the calculation agent after the original issue date without notice to you.The calculation agent will exercise its judgment when performing its functions.For example, the calculation agent may have to determine whether a market disruption event affecting the Reference Asset has occurred.This determination may, in turn, depend on the calculation agent’s judgment whether the event has materially interfered with our ability or the ability of one of our affiliates to unwind our hedge positions.Since this determination by the calculation agent will affect the payment at maturity on the notes, the calculation agent may have a conflict of interest if it needs to make a determination of this kind. The Historical Performance of the Reference Asset or its Components Should Not Be Taken as an Indication of Their Future Performance. The level of the Reference Asset will determine the amount to be paid on the notes at maturity.The historical performance of the Reference Asset or its components does not necessarily give an indication of their future performance.As a result, it is impossible to predict whether the level of the Reference Asset will rise or fall during the term of the notes.The level of the Reference Asset and its components will be influenced by complex and interrelated political, economic, financial and other factors. Significant Aspects of the Tax Treatment of the Notes Are Uncertain. The tax treatment of the notes is uncertain.We do not plan to request a ruling from the Internal Revenue Service or from any Canadian authorities regarding the tax treatment of the notes, and the Internal Revenue Service or a court may not agree with the tax treatment described in this product prospectus supplement. Please read carefully the sections entitled “Supplemental Discussion of U.S. Federal Income Tax Consequences” in this product prospectus supplement, the section “Tax Consequences” in the accompanying prospectus and the section entitled “Certain Income Tax Consequences” in the accompanying prospectus supplement.You should consult your tax advisor about your own tax situation. Non-U.S. Investors May Be Subject to Certain Additional Risks. The notes will be denominated in U.S. dollars.If you are a non-U.S. investor who purchases the notes with a currency other than U.S. dollars, changes in rates of exchange between the U.S. dollar and that currency may have an adverse effect on your return from an investment in the notes. PS-8 Table of Contents This product prospectus supplement contains a general description of certain U.S. and Canadian tax considerations relating to the notes.If you are a non-U.S. investor, you should consult your tax advisors as to the consequences, under the tax laws of the country where you are resident for tax purposes, of acquiring, holding and disposing of the notes and receiving the payments that might be due under the notes. Certain Considerations for Insurance Companies and Employee Benefit Plans. Any insurance company or fiduciary of a pension plan or other employee benefit plan that is subject to the prohibited transaction rules of the Employee Retirement Income Security Act of 1974, as amended, which we call “ERISA”, or the Internal Revenue Code of 1986, as amended, including an IRA or a Keogh plan (or a governmental plan to which similar prohibitions apply), and that is considering purchasing the notes with the assets of the insurance company or the assets of such a plan, should consult with its counsel regarding whether the purchase or holding of the notes could become a “prohibited transaction” under ERISA, the Internal Revenue Code or any substantially similar prohibition in light of the representations a purchaser or holder in any of the above categories is deemed to make by purchasing and holding the notes. For additional information, please see the discussion under “Employee Retirement Income Security Act” below. Risks Relating to Currency Exchange Rates You Will Not Own the Underlying Currencies. Investing in the notes is not the same as actually owning the applicable currencies.The notes will be paid only in U.S. dollars, and you will not have a right to receive delivery of any of the applicable currencies. Your return on the notes may not reflect the return you would realize if you actually purchased the applicable non-U.S. currency or currencies, held them for a similar time period and thereafter converted them into U.S. dollars. The Values of the Currencies that Are Applicable to Your Notes Are Affected by Many Complex and Unpredictable Factors. The values of the applicable currencies may be affected by many complex and unpredictable factors, including the economic, financial, political and social conditions in the United States and in the foreign country issuing the underlying currency or currencies.These conditions include, but are not limited to, the relative strength of, and confidence in, the applicable currencies, the relative fiscal positions of the governments that issued the applicable currencies, the relative rates of inflation, the interest rate levels, and the fiscal and trade policies pursued by government bodies and banks in the countries that issued the applicable currencies. The Value of the Notes May Be Adversely Affected by the Actions of the Governments that Issued the Applicable Currencies. Foreign exchange rates can either be fixed by sovereign governments or floating.Exchange rates of most economically developed nations, including the United States, are permitted to fluctuate in value relative to other currencies.However, governments sometimes do not allow their currencies to float freely in response to economic forces. For example, until 2005, the Chinese yuan was pegged to the U.S. dollar.In July 2005, it was revalued and the peg to the U.S. dollar was removed.The People’s Bank of China announced that henceforth the yuan would be pegged to a basket of foreign currencies, rather than being strictly tied to the U.S. dollar, and would trade within a narrow band against this basket of currencies.China has stated that the basket is dominated by a group of international currencies including the U.S. dollar, euro, Japanese yen and South Korean won, with a smaller proportion made up of the British pound, Thai baht and Russian ruble.As a result, notes linked to the Chinese yuan are subject to foreign exchange risk with respect to the entire basket of currencies to which the yuan is now linked. PS-9 Table of Contents Governments, including those of the United States, use a variety of techniques, such as intervention by their central bank or imposition of regulatory controls or taxes, to affect the exchange rates of their respective currencies.They may also issue a new currency to replace an existing currency or alter the exchange rate or relative exchange characteristics by devaluation or revaluation of a currency.Thus, a special risk in purchasing the notes is that their liquidity, trading value and amounts payable could be affected by the actions of sovereign governments which could change or interfere with currency valuations, fluctuations in response to other market forces and the movement of currencies across borders.There will be no adjustment or change in the terms of the notes in the event that exchange rates should become fixed, or in the event of any devaluation or revaluation or imposition of exchange or other regulatory controls or taxes, or in the event of the issuance of a replacement currency or in the event of other developments affecting the U.S. dollar or any other applicable currency. Risks Associated with Currencies May Adversely Affect the Market Price of the Notes. The value of the notes in the secondary market will be affected by the supply of and demand for the notes, the value of each of the applicable currencies, as measured by the relevant exchange rates, and a number of other factors.Some of these factors are interrelated in complex ways.As a result, the effect of any one factor may be offset or magnified by the effect of another factor.The following paragraphs describe what we expect to be the impact on the market value of the notes of a change in a specific factor, assuming all other conditions remain constant. The Applicable Exchange Rates.We expect that the market value of the notes at any given time will likely depend substantially on the changes, if any, in the value of each of the applicable currencies from their respective starting values.For example, depending upon the terms of your notes, and whether they are “bullish” or “bearish” with respect to one or more currencies, increases in the value of one or more of such currencies against the other applicable currencies may cause an increase in the market value of such notes because of the expectation that the amount payable on the notes will increase.Conversely, decreases in the value of one or more of the applicable currencies may cause a decrease in the market value of such notes because of the expectation that the maturity payment on the notes will decrease.If you choose to sell bullish notes when the value of one or more of the applicable currencies relative to the other applicable currencies has decreased, you may receive less than the amount you originally invested. The values of the applicable currencies will be influenced by complex and interrelated political, economic, financial and other factors that can affect the currency markets which those currencies are traded.These factors are described in more detail in “—The Value of the Notes May Be Adversely Affected by the Actions of the Governments that Issued the Applicable Currencies” above. Volatility of the Applicable Currencies.Volatility is the term used to describe the size and frequency of market fluctuations.If the expected volatility of the value of any of the applicable currencies changes, as measured by the relevant exchange rate, the market value of the notes may change. Interest Rates.The interactions of interest rates and spot currency rates are unpredictable.Investors in the notes must make their own determinations as to how the possible future effects of changes in interest rates in the countries issuing the applicable currencies will affect such currencies and the notes.Similarly, we expect that the market value of the notes will be affected by changes in U.S. interest rates.In general, if U.S. interest rates increase, the market value of the notes may decrease, and if U.S. interest rates decrease, the market value of the notes may increase.In addition, changes in market interest rates in one or more of the applicable countries as compared to one or more of the other applicable countries may impact the applicable exchange rates.Finally, interest rates may also affect the economies of the U.S. or the countries issuing the applicable currencies and, in turn, the value of each of the applicable currencies. Time Premium or Discount.As a result of a “time premium or discount,” the notes may trade at a value above or below that which would be expected based on the level of interest rates and the value of the applicable currencies the longer the time remaining to maturity.A “time premium or discount” results from expectations concerning the value of each of the applicable currencies prior to the maturity of the notes.However, as the time remaining to maturity decreases, this time premium or discount may diminish, thereby increasing or decreasing the market value of the notes. PS-10 Table of Contents You should understand that the impact of one of the factors specified above, such as an increase in interest rates, may offset some or all of any change in the market value of the notes attributable to another factor, such as an increase in the value of the applicable currencies included in the Reference Asset. Even Though Currencies Trade Around the Clock, the Notes Will Not. The interbank market in foreign currencies is a global, around-the-clock market.Therefore, the hours of trading for the notes will not conform to the hours during which the applicable currencies are traded.Significant price and rate movements may take place in the underlying foreign exchange markets that will not be reflected immediately in the market value of the notes.The possibility of these movements should be taken in to account in relating the value of the notes to those in the underlying foreign exchange markets. There is no systematic reporting of last-sale information for foreign currencies.Reasonably current bid and offer information is available in certain brokers’ offices, in bank foreign currency trading offices and to others who wish to subscribe to this information, but this information will not necessarily be reflected in the value of the applicable currencies used to calculate the payment on your notes at maturity.There is no regulatory requirement that those quotations be firm or revised on a timely basis.The absence of last-sale information and the limited availability of quotations to individual investors may make it difficult for many investors to obtain timely, accurate data about the state of the underlying foreign exchange markets. The Notes Will Not Be Regulated by the Commodity Futures Trading Commission. Unlike a direct investment in foreign exchange (“forex”) futures contracts related to the applicable foreign currency or currencies, your investment in the notes does not afford you any of the benefits of the regulatory protections of the Commodity Futures Trading Commission (“CFTC”).Although RBC Capital Markets, LLC is registered with the CFTC as a futures commission merchant, you will not benefit from the CFTC’s or any other non-U.S. regulators’ regulatory protections that are afforded to persons who trade in forex futures contracts through a registered futures commission merchant. Unlike an investment in notes linked to the performance of one or more currencies, an investment in a collective investment vehicle that invests in forex futures contracts on behalf of its participants may be regulated as a commodity pool and its operator may be required to be registered with and regulated by the CFTC as a “commodity pool operator” (a “CPO”).Because the notes will not be interests in a commodity pool, they will not be regulated by the CFTC as a commodity pool, we will not be registered with the CFTC as a CPO and you will not benefit from the CFTC’s or any non-U.S. regulatory authority’s regulatory protections afforded to persons who trade in forex futures contracts or who invest in regulated commodity pools. Other Risk Factors Relating to the Applicable Reference Asset The relevant pricing supplement may set forth additional risk factors as to the Reference Asset that you should review prior to purchasing the notes. PS-11 Table of Contents GENERAL TERMS OF THE NOTES Please note that in this section entitled “General Terms of the Notes”, references to “holders” mean those who own notes registered in their own names, on the books that we or the trustee maintain for this purpose, and not those who own beneficial interests in notes registered in street name or in notes issued in book-entry form through The Depository Trust Company (“DTC”) or another depositary.Owners of beneficial interests in the notes should read the section entitled “Description of the Notes We May Offer—Legal Ownership” in the prospectus supplement and “Description of Debt Securities—Ownership and Book-Entry Issuance” in the prospectus. In addition to the terms described in the “Summary” section above, the following general terms will apply to the notes, including your notes: Specified Currency Unless otherwise specified in the relevant pricing supplement, all payments, if any, on the notes will be made in U.S. dollars (“$”). Form and Denomination The notes will be issued only in global form through DTC.Unless otherwise specified in the relevant pricing supplement, the notes will be issued in minimum denominations of $1,000 and integral multiples of $1,000. No Listing Your notes will not be listed or displayed on any securities exchange. Defeasance, Default Amount, Other Terms Neither full defeasance nor covenant defeasance will apply to your notes.The following will apply to your notes: · the default amount will be payable on any acceleration of the maturity of your notes as described under “—Default Amount on Acceleration” below; · a business day for your notes will have the meaning described under “—Special Calculation Provisions—Business Day” below; and · a trading day for your notes will have the meaning described under “—Special Calculation Provisions—Trading Day” below. Please note that the information about the issuance, issue date, issue price discounts or commissions and net proceeds to Royal Bank in the relevant pricing supplement relates only to the initial issuance and sale of your notes.If you have purchased your notes in a market-making transaction after the initial issuance and sale, any such relevant information about the sale to you will be provided in a separate confirmation of sale. Payment at Maturity At maturity, subject to our credit risk as issuer of the notes, you will receive a cash payment that is based on the Percentage Change.The Percentage Change may be positive or negative, depending upon whether an investment in your notes represents a “bullish” or “bearish” view as to the applicable currencies. PS-12 Table of Contents Unless otherwise set forth in the relevant pricing supplement, the payment at maturity will be calculated as follows: Payment at Maturity in Excess of Principal If the Final Level is greater than or equal to the Initial Level, then, at maturity, you will receive an amount equal to: Principal Amount + (Principal Amount × Percentage Change) The Percentage Change will be calculated as set forth in the relevant pricing supplement.The Percentage Change may be positive or negative, depending upon the performance of the Reference Asset and whether an investment in your notes represents a “bullish” or “bearish” view as to the applicable currencies.If your notes are linked to a Basket, we may refer to the Percentage Change as the “Basket Performance.” (a)Leverage Factor.If the relevant pricing supplement specifies that a Leverage Factor is applicable to your notes, then the payment at maturity will be calculated as follows: Principal Amount + (Principal Amount × Percentage Change × Leverage Factor) The Leverage Factor represents the extent to your notes will participate in the upside performance of the Reference Asset.The Leverage Factor may be less than, equal to, or greater than 100%.If the Leverage Factor is less than 100%, your notes will participate in less than the full upside performance of the Reference Asset.If the Leverage Factor is greater than 100%, your notes will participate in the upside performance on a leveraged basis.The Leverage Factor will be specified in the relevant pricing supplement, if applicable. (b)Booster Coupon.If the relevant pricing supplement specifies that a Booster Coupon is applicable to your notes: 1.If the Percentage Change is greater than the Booster Percentage, then the payment at maturity will equal: Principal Amount + (Principal Amount × Percentage Change) 2.If the Percentage Change is greater than or equal to 0% but less than or equal to the Booster Percentage, then the payment at maturity will equal: Principal Amount + (Principal Amount × Booster Percentage) The Booster Percentage is a specified increase in the level of the Reference Asset, and will be set forth in the relevant pricing supplement, if applicable. (c)Cap.If the relevant pricing supplement specifies that a cap is applicable to your notes, then the payment at maturity will not exceed the Maximum Redemption Amount set forth in the relevant pricing supplement. (d)Digital Coupon.If the relevant pricing supplement specifies that a Digital Coupon is applicable to your notes, then the payment at maturity will equal: Principal Amount + (Principal Amount x Digital Coupon) The Digital Coupon will be a percentage specified in the applicable pricing supplement. PS-13 Table of Contents Payment at Maturity Less than or Equal to Principal Unless otherwise set forth in the relevant pricing supplement, if the Final Level is less than the Initial Level, then, at maturity, you will receive less than the principal amount of your notes.In such a case, the payment at maturity will equal: Principal Amount + (Principal Amount × Percentage Change) (a)Downside Multiplier.If the relevant pricing supplement specifies that a Downside Multiplier is applicable to your notes, then the payment at maturity will be calculated as follows: Principal Amount + (Principal Amount × Percentage Change × Downside Multiplier) The Downside Multiplier represents the extent to which your notes will participate in the downside performance of the Reference Asset.The Downside Multiplier may be less than, equal to, or greater than 100%.If the Downside Multiplier is less than 100%, your notes will participate in less than the full downside performance of the Reference Asset.If the Downside Multiplier is greater than 100%, your notes will participate in the downside performance on a leveraged basis.The Downside Multiplier will be specified in the relevant pricing supplement, if applicable.Depending on the Downside Multiplier, you may lose all or a substantial portion of the amount that you invested to purchase the notes; however, in no event will you lose more than your initial investment. (b)Buffer.If the relevant pricing supplement specifies that a Buffer is applicable to your notes: 1.If the Final Level is greater than or equal to the Buffer Level, then the payment at maturity will equal the principal amount of your notes. 2.If the Final Level is less than the Buffer Level, then the payment at maturity will equal: Principal Amount + [(Principal Amount × (Percentage Change + Buffer Percentage)] The Buffer Level is a specified level of the Reference Asset that is less than the Initial Level.The Buffer Level will be a percentage of the Initial Level and set forth in the relevant pricing supplement, if applicable.The Buffer Percentage is a specified percentage that will be set forth in the relevant pricing supplement, if applicable.For example, if the Buffer Level is 90% of the Initial Level, the Buffer Percentage will be 10%. (c)Barrier.If the relevant pricing supplement specifies that a Barrier is applicable to your notes: 1.If no Barrier Event has occurred, then the payment at maturity will equal the principal amount of your notes. 2.If a Barrier Event has occurred, then the payment at maturity will equal: Principal Amount + (Principal Amount × Percentage Change) Unless otherwise specified in the relevant pricing supplement, a Barrier Event will occur if: (i) the Final Level is less than the Initial Level; and (ii) (a) for notes subject to Intra-Day Monitoring, at any time during the Monitoring Period, the level of the Reference Asset is less than the Barrier Level; or (b) for notes subject to Final Valuation Date Monitoring, the Final Level is less than the Barrier Level. PS-14 Table of Contents The relevant pricing supplement will specify which of these Monitoring Methods is applicable to your notes as well as the applicable Monitoring Period.If your notes are monitored by a different method, that method will be specified in the relevant pricing supplement, as well as any other provisions relating to the determination of the amount payable on your notes at maturity. The Barrier Level is a specified level of the Reference Asset that is less than the Initial Level.The Barrier Level will be a percentage of the Initial Level and set forth in the relevant pricing supplement, if applicable. Determining the Level of the Reference Asset The relevant pricing supplement will set forth the manner in which the level of the Reference Asset will be determined, including the Initial level and the Final Level. Valuation Date Unless otherwise specified in the relevant pricing supplement, the valuation date (if there is only one valuation date applicable to the notes) or the final valuation date (if there is more than one valuation date applicable to the notes) will be the third trading day before the maturity date specified in the relevant pricing supplement.If the calculation agent determines that a market disruption event occurs or is continuing on any valuation date applicable to the notes, the Final Level will be determined according to the calculation in “—Market Disruption Events” below. Maturity Date Unless otherwise specified in the relevant pricing supplement, the maturity date will be the third scheduled business day following the valuation date or the final valuation date, as applicable, unless that date is not a business day, in which case the maturity date will be the next following business day.The maturity date will be postponed by the same number of trading days as the valuation date or the final valuation date, as applicable, if a market disruption event occurs or is continuing as described above.No interest will accrue past the maturity date specified in the relevant pricing supplement. Unavailability of the Level of the Reference Asset on a Valuation Date With respect to individual currency exchange rates (except for the following currencies, for which the alternative calculation mechanism is described below: the Australian dollar (AUD), Canadian dollar (CAD), Swiss Franc (CHF), Danish Krone (DKK), Euro (EUR), British pound (GBP), Japanese Yen (JPY), Norwegian Krone (NOK), New Zealand dollar (NZD), Swedish Krona (SEK)), if any of the Reuters pages used as sources for the applicable exchange rate on any relevant date, or the successor page thereto, are not available on that date, then the applicable exchange rate will be calculated by the calculation agent as the arithmetic mean of the applicable offer-side spot quotations received by the calculation agent from two leading commercial banks (which may include one of our affiliates), selected in the sole discretion of the calculation agent, for the relevant currencies.If these spot quotations are available from fewer than two banks, then the calculation agent, in its sole discretion, will determine which quotation is available and reasonable to be used.If no such spot quotation is available, the calculation agent will determine the applicable exchange rate for such date in a commercially reasonable manner. Where the applicable currency exchange rate is any of AUD, CAD, CHF, DKK, EUR, GBP, JPY, NZD, NOK or SEK, and the applicable exchange rate is not available on the applicable Reuters page on any relevant date, then such exchange rate will be calculated on the basis of the arithmetic mean of the applicable spot quotations received by the calculation agent at approximately 10:00 a.m., New York City time, on such date for the purchase or sale by three reference dealers (which may include one of our affiliates) selected by the calculation agent of the relevant currency in an amount equal to U.S.$1,000,000 for settlement two business days later.If fewer than two such reference dealers provide such spot quotations, then such exchange rates will be calculated on the basis of the arithmetic mean of the applicable spot quotations received by the calculation agent at approximately 10:00 a.m. New York City time, on the applicable date from three leading commercial banks in New York selected by the calculation agent (and which may include one of our affiliates), for the sale by such banks of the relevant currency in an amount equal to U.S.$1,000,000 for settlement two business days later.If these spot quotations are available from fewer than three banks, then the calculation agent, in its sole discretion, will determine which spot rate is available and reasonable to be used.If no spot quotation is available, then such exchange rate will be the rate the calculation agent, in its sole discretion, determines to be fair and reasonable under circumstances at approximately 10:00 a.m., New York City time, on the applicable date. PS-15 Table of Contents If a currency included in the Reference Asset is replaced by the applicable government with a successor currency, the calculation agent will adjust the calculation of that exchange rate in order to equitably reflect that change.Notwithstanding these alternative arrangements, replacement of a currency comprising a part of the Reference Asset may adversely affect the market value of your notes. Adjustments Relating to Notes Linked to a Basket If the calculation agent substitutes a successor currency or otherwise affects or modifies a Basket Currency, then the calculation agent will make those calculations and adjustments as, in judgment of the calculation agent, may be necessary in order to arrive at a basket comparable to the original Basket (including without limitation, changing the component weights of the Basket Currencies), as if those changes or modifications had not been made, and will calculate the payment at maturity with reference to that basket or the successor basket (as described below), as adjusted. In this event, the calculation agent will provide written notice to the trustee of these calculations and adjustments, and the trustee will furnish written notice thereof, to the extent the trustee is required to under the senior debt indenture, to each noteholder, or in the case of global notes, the depositary, as holder of the global notes. In the event of the adjustment described above, the newly composed basket is referred to in this section as the “successor basket” and will be used as a substitute for the original Basket for all purposes. If the calculation agent determines that the available successor Basket or Basket Currencies as described above do not fairly represent the level of the original Basket or Basket Currencies, as the case may be, then the calculation agent will determine the level of the applicable Basket Currencies for any applicable date as described above with respect to currency exchange rates comprising the Basket Currencies. Notwithstanding these alternative arrangements, discontinuance of trading on the applicable exchanges or markets in any Basket Currency may adversely affect the market value of the notes. Market Disruption Events If the Final Level will be determined on a single valuation date and a market disruption event occurs or is continuing on that date, the Final Level will equal the closing price or closing level, as applicable, of the Reference Asset on the first trading day following the valuation date on which the calculation agent determines that a market disruption event is not continuing.If a market disruption event occurs or is continuing on each trading day to and including the tenth trading day following the valuation date, the Final Level will be determined (or, if not determinable, estimated by the calculation agent in a manner which is considered commercially reasonable under the circumstances) by the calculation agent on that tenth trading day, regardless of the occurrence or continuation of a market disruption event on that day.In such an event, the calculation agent will make a good faith estimate in its sole discretion of the Final Level that would have prevailed in the absence of the market disruption event. If the Final Level will be determined over more than one valuation date and a market disruption event occurs or is continuing on any scheduled valuation date other than the final valuation date, the level of the Reference Asset for that valuation date will equal the level of the Reference Asset on the next scheduled valuation date.For example, if a market disruption event occurs or is continuing on the first and second scheduled valuation dates, but not on the third scheduled valuation date, then the level of the Reference Asset on the third scheduled valuation date will also be deemed to be the level of the Reference Asset on the first and second scheduled valuation dates.If no further scheduled valuation dates occur after a valuation date on which a market disruption event occurs or is continuing or if a market disruption event occurs or is continuing on the final valuation date, then the level of the Reference Asset for that valuation date will be determined (or, if not determinable, estimated by the calculation agent in a manner which is considered to be commercially reasonable under the circumstances) by the calculation agent on that final valuation date, regardless of the occurrence or continuation of a market disruption event on that day.In such an event, the calculation agent will make a good faith estimate in its sole discretion of the level of the Reference Asset that would have prevailed in the absence of the market disruption event. PS-16 Table of Contents A market disruption event means any event, circumstance or cause which Royal Bank determines, and the calculation agent confirms, has or will have a material adverse effect on the ability of Royal Bank to perform its obligations under the notes or to hedge its position in respect of its obligations to make payment of amounts owing thereunder and more specifically includes the following events to the extent that they have such effect on any applicable currency exchange rate: · a suspension, absence or material limitation of trading in the spot, futures contracts, forward contracts or options contracts related to one or more of the currencies that comprise the Reference Asset on any relevant exchange or in the over-the-counter currency markets or a limitation on trading in the spot, futures, forward or options contracts on any relevant exchange on any one day by reason of movements in prices that exceed the price permitted by such exchanges; · the enactment, publication, decree or other promulgation of any statute, regulation, rule or order of any court or other governmental authority which would make it unlawful or impracticable for Royal Bank to perform its obligations under the notes or for dealers to execute, maintain or modify a hedge in a position in respect of one or more of the currencies that comprise the Reference Asset; · the taking of any action by any governmental, administrative, legislative or judicial authority or power of Canada, the United States of America, Japan or the European Union or any political subdivision thereof which has a material adverse effect on the financial markets thereof; or · any outbreak or escalation of hostilities or other national or international calamity or crisis (including, without limitation, natural calamities) which has or would have a material adverse effect on the ability of Royal Bank to perform its obligations under the notes or of a dealer to execute, maintain or modify a hedge of a position with respect to one or more of the currencies that comprise the Reference Asset or a material and adverse effect on the economy of Canada, the United States of America, Japan or the European Union or the trading of currencies. Payment of Additional Amounts We will pay any amounts to be paid by us on the notes without deduction or withholding for, or on account of, any and all present or future income, stamp and other taxes, levies, imposts, duties, charges, fees, deductions or withholdings (“taxes”) now or hereafter imposed, levied, collected, withheld or assessed by or on behalf of Canada or any Canadian political subdivision or authority that has the power to tax, unless the deduction or withholding is required by law or by the interpretation or administration thereof by the relevant governmental authority.At any time a Canadian taxing jurisdiction requires us to deduct or withhold for or on account of taxes from any payment made under or in respect of the notes, we will pay such additional amounts (“Additional Amounts”) as may be necessary so that the net amounts received by each holder (including Additional Amounts), after such deduction or withholding, shall not be less than the amount the holder would have received had no such deduction or withholding been required. However, no Additional Amounts will be payable with respect to a payment made to a holder of a note, which we refer to as an “Excluded Holder,” in respect of a beneficial owner: (i) with which we do not deal at arm’s length (within the meaning of the Income Tax Act (Canada)) at the time of making such payment; PS-17 Table of Contents (ii) which is subject to such taxes by reason of its being connected presently or formerly with Canada or any province or territory thereof otherwise than by reason of the holder’s activity in connection with purchasing the notes, the holding of notes or the receipt of payments thereunder; (iii) which presents such note for payment (where presentation is required) more than 30 days after the relevant date (except to the extent that the holder thereof would have been entitled to such Additional Amounts on presenting a note for payment on the last day of such 30 day period); for this purpose, the “relevant date” in relation to any payments on any note means: (a) the due date for payment thereof, or (b) if the full amount of the monies payable on such date has not been received by the trustee on or prior to such due date, the date on which the full amount of such monies has been received and notice to that effect is given to holders of the notes in accordance with the indenture; or (iv) who could lawfully avoid (but has not so avoided) such withholding or deduction by complying, or procuring that any third party comply with, any statutory requirements or by making, or procuring that any third party make, a declaration of non-residence or other similar claim for exemption to any relevant tax authority. For the avoidance of doubt, we will not have any obligation to pay any holders Additional Amounts on any tax which is payable otherwise than by deduction or withholding from payments made under or in respect of the notes at maturity. We will also make such withholding or deduction and remit the full amount deducted or withheld to the relevant authority in accordance with applicable law.We will furnish to the trustee, within 30 days after the date the payment of any taxes is due pursuant to applicable law, certified copies of tax receipts evidencing that such payment has been made or other evidence of such payment satisfactory to the trustee.We will indemnify and hold harmless each holder of notes (other than an Excluded Holder) and upon written request reimburse each such holder for the amount of (x) any taxes so levied or imposed and paid by such holder as a result of payments made under or with respect to the notes, and (y) any taxes levied or imposed and paid by such holder with respect to any reimbursement under (x) above, but excluding any such taxes on such holder’s net income or capital. For additional information, see the section entitled “Supplemental Discussion of Canadian Tax Consequences.” Default Amount on Acceleration Unless otherwise specified in the relevant pricing supplement, in case an event of default with respect to the notes shall have occurred and be continuing, the amount declared due and payable on the notes upon any acceleration of the notes will be determined by the calculation agent and will be an amount in cash equal to the amount payable as described under the caption “— Payment at Maturity,” calculated as if the date of acceleration were the final valuation date. If the maturity of the notes is accelerated because of an event of default, we will, or will cause the calculation agent to, provide written notice to the trustee at its New York office, on which notice the trustee may conclusively rely, and to the depositary, of the cash amount due with respect to the notes as promptly as possible and in no event later than two business days after the date of acceleration. Manner of Payment and Delivery Any payment on the notes at maturity will be made to accounts designated by you and approved by us, or at the office of the trustee in New York City.The payment at maturity will only be made when the notes are surrendered to the trustee at that office.We also may make any payment or delivery in accordance with the applicable procedures of the depositary. PS-18 Table of Contents Modified Business Day As described in the accompanying prospectus, any payment on your note that would otherwise be due on a day that is not a business day may instead be paid on the next day that is a business day, with the same effect as if paid on the original due date.For your note, however, the term business day may have a different meaning than it does for other Series E medium-term notes.We discuss this term under “—Special Calculation Provisions” below. Role of Calculation Agent The calculation agent will make all determinations regarding the level of the Reference Asset, modified business days, trading days, market disruption events, successor currencies, the default amount, and the amount payable on your notes.Absent manifest error, all determinations of the calculation agent will be final and binding on you and us, without any liability on the part of the calculation agent.You will not be entitled to any compensation from us for any loss suffered as a result of any of the above determinations or confirmations by the calculation agent. Our subsidiary, RBC Capital Markets, LLC is currently serving as the calculation agent for the notes.We may change the calculation agent for your notes at any time without notice and the calculation agent may resign as calculation agent at any time upon 60 days’ written notice to Royal Bank. Special Calculation Provisions Business Day When we refer to a business day with respect to your notes, we mean a day that is a business day of the kind described in the accompanying prospectus supplement, unless otherwise specified in the relevant pricing supplement.If the relevant pricing supplement specifies a different meaning for the term business day, we will use that modified definition in determining each applicable payment date as well as the maturity date for your notes, all as described in this product prospectus supplement. Trading Day Unless otherwise specified in the relevant pricing supplement, the term trading day will have the same meaning as the term “business day.” PS-19 Table of Contents HYPOTHETICAL RETURNS ON YOUR NOTES The relevant pricing supplement may include a table or chart showing hypothetical amounts that could be delivered for your notes at maturity, based on a range of hypothetical levels of the Reference Asset and on various key assumptions shown in the relevant pricing supplement. Any table or chart showing hypothetical amounts will be provided for purposes of illustration only.It should not be viewed as an indication or prediction of future investment results.Rather, it is intended merely to illustrate the impact that various hypothetical levels of the Reference Asset on any valuation date, as calculated in the manner described in the relevant pricing supplement and assuming all other variables remained constant.The hypothetical amounts listed in the relevant pricing supplement will be entirely hypothetical.They will be based on levels of the Reference Asset that may not be achieved on the relevant valuation date and on assumptions that may prove to be erroneous. As calculated in the relevant pricing supplement, the hypothetical amounts payable on your notes at maturity may bear little or no relationship to the actual market value of your notes on that date or at any other time, including any time you might wish to sell your notes.In addition, you should not view the hypothetical amounts as an indication of the possible financial return on an investment in your notes, since the financial return will be affected by various factors, including taxes, that the hypothetical information does not take into account.Moreover, whatever the financial return on your notes might be, it may bear little relation to — and may be much less than — the financial return that you might achieve were you to invest directly in the Reference Asset. We describe various risk factors that may affect the market value of your notes, and the unpredictable nature of that market value, under “Additional Risk Factors Specific to the Notes” above. We cannot predict the levels of the Reference Asset or, therefore, the payment at maturity.Moreover, the assumptions we make in connection with any hypothetical information in the relevant pricing supplement may not reflect actual events.Consequently, that information may give little or no indication of the amount that will be paid in respect of your notes at maturity, nor should it be viewed as an indication of the financial return on your notes or of how that return might compare to the financial return on an investment directly in the Reference Asset. PS-20 Table of Contents USE OF PROCEEDS AND HEDGING We will use the net proceeds we receive from the sale of the notes for the purposes we describe in the attached prospectus supplement under “Use of Proceeds.”We or our affiliates may also use those proceeds in transactions intended to hedge our obligations under the notes as described below. In anticipation of the sale of the notes, we or our affiliates expect to enter into hedging transactions involving the Reference Asset or purchases of other assets included in or linked to the Reference Asset and/or listed and/or over-the-counter derivative instruments linked to the Reference Asset prior to or on the pricing date.From time to time, we or our affiliates may enter into additional hedging transactions or unwind those we have entered into.In this regard, we or our affiliates may: · acquire or dispose of the Reference Asset or its components; · acquire or dispose of long or short positions in listed or over-the-counter derivative instruments based on the level of the Reference Asset or its components; or · any combination of the above two. We or our affiliates may acquire a long or short position in securities similar to the notes from time to time and may, in our or their sole discretion, hold or resell those similar securities. We or our affiliates may close out our or their hedge on or before the final valuation date.That step may involve sales or purchases of the Reference Asset or its components or over-the-counter derivative instruments linked to those assets. The hedging activity discussed above may adversely affect the market value of the notes from time to time.See “Additional Risk Factors Specific to the Notes— Trading and Other Transactions by Royal Bank or its Affiliates in the Reference Asset or Its Components, Futures, Options, Exchange-Traded Funds or Other Derivative Products May Adversely Affect the Market Value of the Notes” and “—The Business Activities of Royal Bank or its Affiliates May Create Conflicts of Interest” in this product prospectus supplement for a discussion of these adverse effects. PS-21 Table of Contents HISTORICAL REFERENCE ASSET INFORMATION We may provide historical performance information on the Reference Asset or applicable Basket Currencies in the relevant pricing supplement.You should not take any of those historical values or levels as an indication of the future performance.We cannot give you any assurance that the value or level of the Reference Asset or Basket Currencies will not decrease, thus causing you to receive an amount that is less than the principal amount of your notes at maturity. PS-22 Table of Contents SUPPLEMENTAL DISCUSSION OF CANADIAN TAX CONSEQUENCES An investor should read carefully the description of material Canadian federal income tax considerations relevant to a Non-resident Holder owning debt securities under “Tax Consequences—Canadian Taxation” in the accompanying prospectus. In the opinion of Ogilvy Renault LLP, our Canadian tax counsel, interest (including amounts deemed for purposes of the Income Tax Act (Canada) (“ITA”) to be interest) on the notes that is paid or credited, or deemed for purposes of the ITA to be paid or credited, to a Non-resident Holder will not be subject to Canadian non-resident withholding tax, except in the circumstances described under “Tax Consequences – Canadian Taxation” in the accompanying prospectus. If any interest paid or credited or deemed to be paid or credited on a note is to be calculated by reference to a Reference Asset which could be viewed as a proxy for the profit of Royal Bank, such interest may be subject to Canadian non-resident withholding tax. The Canadian withholding tax implications of such an issuance will be described particularly in the relevant pricing supplement if such notes are offered. PS-23 Table of Contents SUPPLEMENTAL DISCUSSION OF U.S. FEDERAL INCOME TAX CONSEQUENCES The following is a general description of certain U.S. tax considerations relating to the notes. It does not purport to be a complete analysis of all tax considerations relating to the notes. Prospective purchasers of the notes should consult their tax advisors as to the consequences under the tax laws of the country of which they are resident for tax purposes and the tax laws of Canada and the U.S. of acquiring, holding and disposing of the notes and receiving payments under the notes. This summary is based upon the law as in effect on the date of this product prospectus supplement and is subject to any change in law that may take effect after such date. Supplemental U.S. Tax Considerations The following disclosure—including the opinion of Morrison & Foerster LLP—has been prepared without regard to any particular note that you may purchase in the future and, therefore, is provided solely as a matter of general information.You should not rely upon the following disclosure (including the opinion of Morrison & Foerster LLP), or the disclosure under “Tax Consequences – United States Taxation” in the prospectus or “Certain Income Tax Consequences – United States Taxation” in the prospectus supplement, with regard to an investment in any particular note because this disclosure (including the opinion of Morrison & Foerster LLP) does not take into account the terms of any particular note or the tax consequences of investing in or holding any particular note unless the pricing supplement applicable to your notes expressly indicates that you may rely on the following disclosure and expressly states that you may rely on the opinion of Morrison & Foerster LLP.Any note that you purchase may have terms that would result in a tax treatment that is significantly different from the treatment described below.In addition, the discussion below assumes that an investor in the notes will be subject to a significant risk that it will lose a significant amount of its investment in the notes (as determined in each currency included in the Reference Asset or Basket).There may be other features or terms of your notes that will cause this tax section to be inapplicable to your notes. Consequently, any tax disclosure relevant to any note you may purchase will be set forth only in the pricing supplement relating to your note, and, unless the pricing supplement indicates otherwise, you should not rely on the tax disclosure below or in the prospectus supplement or prospectus in deciding whether to invest in any note.Moreover, in all cases, you should consult with your own tax advisor concerning the consequences of investing in and holding any particular note you propose to purchase. The following section supplements the discussion of U.S. federal income taxation in the accompanying prospectus and prospectus supplement with respect to U.S. holders (as defined in the accompanying prospectus).Except as otherwise noted under “Non-U.S. Holders” below, it applies only to those U.S. holders who are not excluded from the discussion of U.S. federal income taxation in the accompanying prospectus. NO STATUTORY, JUDICIAL OR ADMINISTRATIVE AUTHORITY DIRECTLY DISCUSSES HOW THE NOTES SHOULD BE TREATED FOR U.S. FEDERAL INCOME TAX PURPOSES.AS A RESULT, THE U.S. FEDERAL INCOME TAX CONSEQUENCES OF AN INVESTMENT IN THE NOTES ARE UNCERTAIN.BECAUSE OF THE UNCERTAINTY, YOU SHOULD CONSULT YOUR TAX ADVISOR IN DETERMINING THE U.S. FEDERAL INCOME TAX AND OTHER TAX CONSEQUENCES OF YOUR INVESTMENT IN THE NOTES, INCLUDING THE APPLICATION OF STATE, LOCAL OR OTHER TAX LAWS AND THE POSSIBLE EFFECTS OF CHANGES IN FEDERAL OR OTHER TAX LAWS. In the opinion of our counsel, Morrison & Foerster LLP, it would generally be reasonable to treat a note with terms described in this product prospectus supplement as a pre-paid cash-settled derivative contract in respect of the Reference Asset or Basket for U.S. federal income tax purposes, and the terms of the notes require a holder and us (in the absence of a change in law or an administrative or judicial ruling to the contrary) to treat the notes for all tax purposes in accordance with such characterization.If the notes are so treated, a U.S. holder should generally recognize gain or loss upon the sale or maturity of the notes in an amount equal to the difference between the amount a holder receives at such time and the holder’s tax basis in the notes.Such gain or loss should generally be exchange gain or loss that is taxable as ordinary income or loss, unless an election under Section 988 of the Internal Revenue Code (“Section 988 election”) is available and made to treat such gain or loss as capital gain or loss, as described below.In general, a U.S. holder’s tax basis in the notes will be equal to the price the holder paid for the notes. PS-24 Table of Contents The Section 988 election is generally available for a “forward contract,” a futures contract, or option on foreign currencies as described in Section 988 of the Internal Revenue Code.Although not clear, a U.S. holder may be entitled to make a Section 988 election with respect to the notes.If a Section 988 election is available in respect of the notes, in order for the election to be valid, a U.S. holder must: (A) make the Section 988 election by clearly identifying the investment in the notes on its books and records on the date the holder acquires the notes as being subject to the Section 988 election (although no specific language or account is necessary for identifying a transaction on the holder’s books and records, the method of identification must be consistently applied and must clearly identify the pertinent transaction as subject to the Section 988 election); and (B) verify the election by attaching a statement to the holder’s income tax return, which must include (i) a description and the date of the Section 988 election, (ii) a statement that the Section 988 election was made before the close of the date that the notes were acquired, (iii) a description of the notes and the maturity date of the notes or, alternatively, the date on which the notes were sold or exchanged, (iv) a statement that the notes were never part of a “straddle” as defined in Section 1092 of the Internal Revenue Code, and (v) a statement that all transactions subject to the Section 988 election are included on the statement attached to the holder’s income tax return. If a Section 988 election is available and validly made in respect of the notes, gain or loss recognized upon the sale or maturity of the notes should be treated as capital gain or loss.Capital gain recognized by an individual U.S. holder is generally taxed at preferential rates where the property is held for more than one year and is generally taxed at ordinary income rates where the property is held for one year or less.The deductibility of capital losses is subject to limitations.The holding period for notes of a U.S. holder who acquires the notes upon issuance will generally begin on the date after the issue date (i.e., the settlement date) of the notes.If the notes are held by the same U.S. holder until maturity, that holder’s holding period will generally include the maturity date. It is possible that the Internal Revenue Service could assert that a U.S. holder’s holding period in respect of the notes should end on the date on which the amount the holder is entitled to receive upon the maturity of the notes is determined, even though the holder will not receive any amounts from us in respect of the notes prior to the maturity of the notes. In such case, a U.S. holder may be treated as having a holding period in respect of the notes that is less than one year even if the holder receives cash upon maturity of the notes at a time that is more than one year after the beginning of its holding period. Prospective investors should consult their tax advisors regarding the availability, applicable procedures and requirements, and consequences of making a Section 988 election in respect of the notes. Alternative Treatments.Alternative tax treatments of the notes are also possible and the Internal Revenue Service might assert that a treatment other than that described above is more appropriate.For example, it would also be possible to treat the notes, and the Internal Revenue Service might assert that the notes should be treated, as a single U.S. dollar denominated debt instrument.If the notes have a term that exceeds one year, such a debt instrument would be subject to the special tax rules governing contingent payment debt instruments.If the notes are so treated, a holder would generally be required to accrue interest currently over the term of the notes even though that holder will not receive any payments from us prior to maturity.In addition, any gain a holder might recognize upon the sale or maturity of the notes would be ordinary income and any loss recognized by a holder at such time would be ordinary loss to the extent of interest that same holder included in income in the current or previous taxable years in respect of the notes, and thereafter, would be capital loss.If the notes are treated as a single U.S. dollar denominated debt instrument that has a term of no more than one year, the notes would be treated as a single contingent short-term debt instrument, which would also result in tax consequences that are different from those described above. Because of the absence of authority regarding the appropriate tax characterization of the notes, it is also possible that the Internal Revenue Service could seek to characterize the notes in a manner that results in tax consequences that are different from those described above.For example, it is possible that a U.S. holder may be required to “mark-to-market” the notes and recognize gain or loss at the close of each taxable year for which it holds the notes as if the notes were sold for their fair market value on the last day of such taxable year.In that case, if the Section 988 election described above were available and validly made by a U.S. holder, gain or loss recognized by the holder on the notes would be treated as 60% long-term capital gain or loss and 40% short-term capital gain or loss, without regard to the period during which a holder had held the notes. PS-25 Table of Contents Further, because the payment at maturity with respect to the notes is based upon the performance of the Reference Asset or Basket, the principles of, or principles similar to those of, Revenue Ruling 2008-1 (“Ruling”) may apply to the notes. In the Ruling, the Internal Revenue Service held that a three year instrument linked to the euro-U.S. dollar exchange rate should be treated as a euro-denominated debt instrument for U.S. federal income tax purposes because the instrument guaranteed the return of a fixed principal amount determined in euros. If similar principles apply to the notes, the notes may be treated as non-U.S. dollar denominated debt instruments for U.S. federal income tax purposes and may result in adverse tax consequences for U.S. holders.For example, all or a portion of the return on such notes may be treated as ordinary income and U.S. holders may be required to recognize all or a portion of such income on a current basis over the term of the notes. The Internal Revenue Service has released a notice that may affect the taxation of holders of the notes.According to the notice, the Internal Revenue Service and the Treasury Department are actively considering whether the holder of an instrument such as the notes should be required to accrue ordinary income on a current basis, and they are seeking taxpayer comments on the subject. It is not possible to determine what guidance they will ultimately issue, if any.It is possible, however, that under such guidance, holders of the notes will ultimately be required to accrue income currently and this could be applied on a retroactive basis.The Internal Revenue Service and the Treasury Department are also considering other relevant issues, including whether additional gain or loss from such instruments should be treated as ordinary or capital and whether the special “constructive ownership rules” of Section 1260 of the Internal Revenue Code might be applied to such instruments.Holders are urged to consult their tax advisors concerning the significance, and the potential impact, of the above considerations.Unless stated otherwise in the relevant pricing supplement, we intend to treat the notes for U.S. federal income tax purposes in accordance with the treatment described in this product prospectus supplement unless and until such time as the Treasury and Internal Revenue Service determine that some other treatment is more appropriate. Treasury Regulations Requiring Disclosure of Reportable Transactions.Treasury regulations require U.S. taxpayers to report certain transactions that give rise to a loss in excess of certain thresholds (a “Reportable Transaction”). Under these regulations, a U.S. holder that recognizes a loss with respect to the notes that is attributable to changes in the spot exchange rate of a foreign currency will be required to report the loss on Internal Revenue Service Form 8886 if such loss exceeds the thresholds set forth in the regulations.For individuals and trusts, this loss threshold is $50,000 in any single taxable year. For other types of taxpayers and other types of losses, the thresholds are higher. You should consult with your tax advisor regarding any tax filing and reporting obligations that may apply in connection with acquiring, owning and disposing of notes. Backup Withholding and Information Reporting.Please see the discussion under “Tax Consequences — United States Taxation — Information Reporting and Backup Withholding” in the accompanying prospectus for a description of the applicability of the backup withholding and information reporting rules to payments made on the notes. Non-U.S. Holders.The following discussion applies to non-U.S. holders of the notes. A non-U.S. holder is a beneficial owner of a note that, for U.S. federal income tax purposes, is a non-resident alien individual, a foreign corporation, or a foreign estate or trust. A non-U.S. holder will generally not be subject to U.S. federal income or withholding tax for amounts paid in respect of the notes, provided that (i) the holder complies with any applicable certification requirements, (ii) the payment is not effectively connected with the conduct by the holder of a U.S. trade or business, and (iii) if the holder is a non-resident alien individual, such holder is not present in the U.S. for 183 days or more during the taxable year of the sale or maturity of the notes.In the case of (ii) above, the holder generally would be subject to U.S. federal income tax with respect to any income or gain in the same manner as if the holder were a U.S. holder and, in the case of a holder that is a corporation, the holder may also be subject to a branch profits tax equal to 30% (or such lower rate provided by an applicable U.S. income tax treaty) of a portion of its earnings and profits for the taxable year that are effectively connected with its conduct of a trade or business in the U.S., subject to certain adjustments.Payments made to a non-U.S. holder may be subject to information reporting and to backup withholding unless the holder complies with applicable certification and identification requirements as to its foreign status. PS-26 Table of Contents As discussed above, alternative characterizations of the notes for U.S. federal income tax purposes are possible.Should an alternative characterization, by reason of change or clarification of the law, by regulation or otherwise, cause payments as to the notes to become subject to withholding tax, we will withhold tax at the applicable statutory rate.The Internal Revenue Service has also indicated that it is considering whether income in respect of instruments such as the notes should be subject to withholding tax.Prospective investors should consult their own tax advisors in this regard. Legislation Affecting Taxation of Notes Held By or Through Foreign Entities.Legislation was enacted on March 18, 2010 that will, effective for payments made after December 31, 2012, impose a 30% U.S. withholding tax on “withholdable payments” made to a foreign financial institution, unless such institution enters into an agreement with the Treasury Department to collect and provide to the Treasury Department substantial information regarding U.S. financial account holders, including certain account holders that are foreign entities with U.S. owners, with such institution.In addition, unless Treasury Department regulations provide otherwise, the notes may constitute a “financial account” for these purposes.The legislation also generally imposes a withholding tax of 30% on such payments to a non-financial foreign entity unless such entity provides the withholding agent with a certification that it does not have any substantial U.S. owners or a certification identifying the direct and indirect substantial U.S. owners of the entity.Under certain circumstances, a holder may be eligible for refunds or credits of such taxes.“Withholdable payments” include payments of interest (including original issue discount), dividends, and other items of fixed or determinable annual or periodical gains, profits, and income, in each case from sources within the U.S., as well as gross proceeds from the sale of any property of a type which can produce interest or dividends from sources within the U.S.These withholding and reporting requirements will generally apply to payments made after December 31, 2012, and if we determine withholding is appropriate with respect to the notes, we will withhold at the applicable statutory rate. However, the withholding tax will not be imposed on payments pursuant to obligations outstanding as of March 18, 2012.Investors are urged to consult with their own tax advisors regarding the possible implications of this recently enacted legislation on their investment in the notes. PS-27 Table of Contents EMPLOYEE RETIREMENT INCOME SECURITY ACT This section is only relevant to you if you are an insurance company or the fiduciary of a pension plan or an employee benefit plan (including a governmental plan, an IRA or a Keogh Plan) proposing to invest in the notes. The Employee Retirement Income Security Act of 1974, as amended, which we call “ERISA” and the Internal Revenue Code of 1986, as amended, prohibit certain transactions involving the assets of an employee benefit plan and certain persons who are “parties in interest” (within the meaning of ERISA) or “disqualified persons” (within the meaning of the Internal Revenue Code) with respect to the plan; governmental plans may be subject to similar prohibitions. Therefore, a plan fiduciary considering purchasing notes should consider whether the purchase or holding of such instruments might constitute a “prohibited transaction.” Royal Bank and certain of its affiliates each may be considered a “party in interest” or a “disqualified person” with respect to many employee benefit plans by reason of, for example, Royal Bank (or its affiliate) providing services to such plans.Prohibited transactions within the meaning of ERISA or the Internal Revenue Code may arise, for example, if notes are acquired by or with the assets of a pension or other employee benefit plan that is subject to the fiduciary responsibility provisions of ERISA or Section 4975 of the Internal Revenue Code (including individual retirement accounts and other plans described in Section 4975(e)(1) of the Internal Revenue Code), which we call collectively “Plans,” and with respect to which Royal Bank or any of its affiliates is a “party in interest” or a “disqualified person,” unless those notes are acquired under an exemption for transactions effected on behalf of that Plan by a “qualified professional asset manager” or an “in-house asset manager,” for transactions involving insurance company general accounts, for transactions involving insurance company pooled separate accounts, for transactions involving bank collective investment funds, or under another available exemption.Section 408(b) (17) provides an additional exemption for the purchase and sale of securities and related lending transactions where neither the issuer of the securities nor any of its affiliates have or exercise any discretionary authority or control or render any investment advice with respect to the assets of any Plan involved in the transaction and the Plan pays no more than “adequate consideration” in connection with the transaction.The assets of a Plan may include assets held in the general account of an insurance company that are deemed to be “plan assets” under ERISA.The person making the decision on behalf of a Plan or a governmental plan shall be deemed, on behalf of itself and the Plan, by purchasing and holding the notes, or exercising any rights related thereto, to represent that (a) such purchase, holding and exercise of the notes will not result in a non-exempt prohibited transaction under ERISA or the Internal Revenue Code (or, with respect to a governmental plan, under any similar applicable law or regulation) and (b) neither Royal Bank nor any of its affiliates is a “fiduciary” (within the meaning of Section 3(21) of ERISA) with respect to the purchaser or holder in connection with such person’s acquisition, disposition or holding of the notes, or any exercise related thereto or as a result of any exercise by Royal Bank or any of its affiliates of any rights in connection with the notes, and no advice provided by Royal Bank or any of its affiliates has formed a primary basis for any investment decision by or on behalf of such purchaser or holder in connection with the notes and the transactions contemplated with respect to the notes. If you are an insurance company or the fiduciary of a pension plan or an employee benefit plan, and propose to invest in the notes, you should consult your legal counsel. PS-28 Table of Contents SUPPLEMENTAL PLAN OF DISTRIBUTION With respect to each note to be issued, Royal Bank will agree to sell to RBC Capital Markets, LLC, and RBC Capital Markets, LLC will agree to purchase from Royal Bank, the principal amount of the note specified, at the price specified under “Net proceeds to the issuer,” in the relevant pricing supplement.RBC Capital Markets, LLC intends to resell each note it purchases at the original issue price specified in the relevant pricing supplement.In the future, RBC Capital Markets, LLC or one of our other affiliates may repurchase and resell the notes in market-making transactions, with resales being made at prices related to prevailing market prices at the time of resale or at negotiated prices.For more information about the plan of distribution, the distribution agreement and possible market-making activities, see “Supplemental Plan of Distribution” in the accompanying prospectus supplement. PS-29 Table of Contents No dealer, salesman or other person has been authorized to give any information or to make any representation not contained in this product prospectus supplement or the accompanying prospectus or prospectus supplement and, if given or made, such information or representation must not be relied upon as having been authorized by Royal Bank of Canada or RBC Capital Markets, LLC.This product prospectus supplement, the accompanying prospectus and prospectus supplement do not constitute an offer to sell or a solicitation of an offer to buy any securities other than the securities described in this product prospectus supplement nor do they constitute an offer to sell or a solicitation of an offer to buy the securities in any jurisdiction to any person to whom it is unlawful to make such offer or solicitation in such jurisdiction. The delivery of this product prospectus supplement, the accompanying prospectus and prospectus supplement at any time does not imply that the information they contain is correct as of any time subsequent to their respective dates. Royal Bank of Canada Senior Global Medium-Term Notes, Series E Enhanced Return Notes February 7, 2011
